Connor, J.
Defendant appeals by leave granted a decision of the Workers’ Compensation Appeal Board. We reverse.
Plaintiff was a truck driver for defendant. When he was fifty-seven years old, plaintiff left his job and began receiving retirement benefits from his labor union’s pension fund. A magistrate found that the retiree presumption in MCL 418.373; MSA 17.237(373) applied. The magistrate also found that plaintiff had successfully rebutted the presumption and established that he was entitled to workers’ compensation benefits. Defendant appealed to the wcab. The wcab found that MCL 418.373; MSA 17.237(373) was not applicable in this case and affirmed the magistrate’s award. The *507wcab reasoned that, because plaintiff had made some contributions to his union’s pension fund, the pension benefits were paid on behalf of plaintiff as well as defendant, and, consequently, the retiree presumption did not apply.
The presumption in MCL 418.373(1); MSA 17.237(373X1) applies to certain employees receiving nondisability retirement benefits. It applies only when those benefits are "paid by or on behalf of an employer from whom weekly [workers’ compensation] benefits . . . are sought.” Id. Significantly, in the statute there is one example of retirement benefits that can trigger the presumption: social security old-age benefits. See id.
Throughout plaintiffs employment with defendant, both plaintiff and defendant paid social security taxes on plaintiffs behalf. Yet plaintiffs receiving social security old-age benefits would have triggered the presumption. This demonstrates that, contrary to the wcab’s decision, the statute does not require that the employer be the sole contributor to the program providing pension benefits. We hold that the presumption in MCL 418.373; MSA 17.237(373) is applicable whenever the employer from whom weekly benefits are sought has contributed to a program providing the claimant with nondisability pension or retirement benefits, and even if others, including the claimant, have also contributed.
In this case, plaintiff is receiving benefits from a union pension fund to which defendant had contributed. Consequently, the wcab erred in ruling that defendant was not entitled to the benefit of the presumption in MCL 418.373; MSÁ 17.237(373) merely because plaintiff had also contributed to the pension fund. We reverse the decision of the wcab and remand to its successor, the Workers’ Compensation Appellate Commission, for review of *508the magistrate’s decision that plaintiff overcame the presumption.
Reversed and remanded. We do not retain jurisdiction.
Taylor, J., concurred.